Order filed October 28, 2011




                                               In The
                         Fourteenth Court of Appeals
                                      NO. 14-10-00953-CR

                           RONNEY SWAYNE WEEMS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                           On Appeal from the 182nd District Court
                                    Harris County, Texas
                               Trial Court Cause No. 1194236

                                             ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's exhibit #1 (CD).

       The clerk of the 182nd District Court is directed to deliver to the Clerk of this court the
original of State's exhibit #1 (CD), on or before November 8, 2011. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the original of State's
exhibit #1 (CD), to the clerk of the 182nd District Court.




                                                        PER CURIAM